Name: Commission Regulation (EC) No 439/95 of 28 February 1995 amending and derogating from Regulation (EEC) No 1442/93 laying down detailed rules for the application of the arrangements for importing bananas into the Community in respect of import licence requests for the second quarter of 1995
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  European construction;  tariff policy
 Date Published: nan

 Avis juridique important|31995R0439Commission Regulation (EC) No 439/95 of 28 February 1995 amending and derogating from Regulation (EEC) No 1442/93 laying down detailed rules for the application of the arrangements for importing bananas into the Community in respect of import licence requests for the second quarter of 1995 Official Journal L 045 , 01/03/1995 P. 0035 - 0036COMMISSION REGULATION (EC) No 439/95 of 28 February 1995 amending and derogating from Regulation (EEC) No 1442/93 laying down detailed rules for the application of the arrangements for importing bananas into the Community in respect of import licence requests for the second quarter of 1995THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas (1), as last amended by Council Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas Annex I Commission Regulation (EEC) No 1442/93 (3), as last amended by Regulation (EC) No 2444/94 (4), provides the names and addresses of competent authorities in Member States; whereas the names and addresses of the competent authorities of Austria, Finland and Sweden should be added to this Annex; Whereas Commission Regulation (EEC) No 1442/93 provides in Articles 9 (2) and 14 (2) for import licence requests to be submitted during the first seven days of the last month of the quarter preceding the quarter for which licences are issued and provides in Articles 11 (1) and 17 (1) that import licences be issued no later than the 21st day of the last month in respect of the following quarter; whereas for administrative reasons relating to the implementation of agreements concluded during the Uruguay Round of multilateral trade negotiations it is advisable to postpone these dates in respect of applications for and issuing of import licences for the second quarter of 1995; Whereas this Regulation must enter into force immediately before the period in which licence applications for the second quarter of 1995 are to be submitted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: Article 1 1. The names and addresses of the competent authorities of Austria, Finland and Sweden are hereby added to Annex I of Commission Regulation (EEC) No 1442/93 as follows: '- Austria: Bundesministerium fuer Land- und Forstwirtschaft, Abteilung III A 5 - Handelspolitik und Aussenhandel, Stubenring 12, A-1012 Wien; - Finland: Maa- ja metsaetalousministerioe, Mariankatu 23, PL 232, FIN-00171 Helsinki; - Sweden: Jordbruksverket Vallgatan 8 S-551 82 Joenkoeping'. 2. The name and address of the German competent authority in Annex I of Regulation (EEC) No 1442/93 is hereby replaced by the following: '- Germany: Bundesanstalt fuer Landwirtschaft und Ernaehrung, Referat 322, Adickesallee 40, D-60322 Frankfurt am Main'. Article 2 1. By way of derogation from Articles 9 (2) and 14 (2) of Regulation (EEC) 1442/93, applications in respect of import licences for the second quarter of 1995 shall be submitted between 8 March 1995 and 14 March 1995. 2. By way of derogation from Articles 11 (1) and 17 (1) of Regulation (EEC) 1442/93, import licences for the second quarter of 1995 shall be issued not later than 28 March 1995. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 47, 25. 2. 1993, p. 1. (2) OJ No L 349, 31. 12. 1994, p. 105. (3) OJ No L 142, 12. 6. 1993, p. 6. (4) OJ No L 261, 11. 10. 1994, p. 3.